Title: [Notes of Debates, Continued] Octr. 5.
From: Adams, John
To: 


       Gadsden. I wish we may confine ourselves to one Point. Let the Point be whether We shall shut up all our Ports, and be all on a footing. The Ministry will answer their End, if We let the Custom houses be open, in N.Y., N.C., the lower Counties and Georgia. They will divide us. One Colony will envy another, and be jealous. Mankind act by their feelings. Rice sold for £3—it wont sell now for 30s. We have rich and poor there as in other Colonies. We know that the excepted Colonies dont want to take Advantage of the others.
       Zubly. Q. whether the Custom houses be stopped, and the Trade opened to all the World. The object is so great that I would not discuss it, on Horse back, riding Post haste. It requires the debate of a Week. We are lifting up a Rod—if you dont repeal the Acts, We will open our Ports.
       Nations as well as Individuals are sometimes intoxicated. It is fair to give them Notice. If We give them Warning, they will take Warning. They will send Ships out. Whether they can stop our Trade, is the Question. N. England I leave out of the Question. N.Y. is stopped by one Ship. Philadelphia says her Trade is in the Power of the fleet. Virginia and Maryland, is within the Capes of Virginia. N. Carolina is accessible. Only one good Harbour, Cape Fear. In Georgia We have several Harbours, but a small naval Force may oppose or destroy all the naval Force of Georgia.
       The Navy can stop our Harbours and distress our Trade. Therefore it is impracticable, to open our Ports.
       The Q. is whether we must have Trade or not. We cant do without Trade. We must have Trade. It is prudent not to put Virtue to too serious a Test. I would use American Virtue, as sparingly as possible lest We wear it out.
       Are We sure one Cano will come to trade? Has any Merchant received a Letter from Abroad, that they will come. Very doubtfull and precarious whether any French or Spanish Vessell would be cleared out to America. It is a Breach of the Treaty of Peace. The Spaniards may be too lazy to come to America. They may be supplied from Sicily. It is precarious, and dilatory—extreamly dangerous—and pernicious.
       I am clearly vs. any Proposition to open our Ports to all the World. It is not prudent to threaten.
       The People of England will take it we design to break off, to separate. We have Friends in Eng. who have taken this up, upon virtuous Principles.
       Lee. I will follow Mr. Gadsden and simplify the Proposition, and confine it to the Q. whether the Custom houses shall be shut? If they are open, the excepted Colonies may trade, others not, which will be unequal. The Consequence Jealousy, Division and Ruin. I would have all suffer equally. But We should have some Offices, set up, where Bond should be given that Supplies shall not go to our Enemies.
      